Citation Nr: 0729671	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  07-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Swedish American Health System 
on March 3-4, 2006.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from May 1974 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 determination of the Madison, 
Wisconsin Department of Veteran's Affairs (VA) Medical Center 
(MC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that she is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment received at the Swedish American Health System in 
Rockford, Illinois.  The record reflects that on March 1, 
2006, the veteran sought treatment at the Katherine Shaw 
Bethea Hospital in Dixon, Illinois for complaints of chest 
pain.  She was subsequently admitted and hospitalized until 
March 3, 2006.  A March 3, 2006 discharge summary reflects 
that the veteran's treating physician ruled out that she had 
a myocardial infarction.  However, after a stress test, he 
reported that the veteran had evidence of ischemia in the 
left circumflex area and atypical chest pain.  He further 
noted that he would treat her as unstable angina.  The 
physician also indicated that the veteran would be 
transferred that evening to Rockford, Illinois for a coronary 
angiogram because of the continuous pain that she experienced 
on medical therapy.  The record reflects that on March 3, 
2006, the veteran was transported by ambulance from the 
Katherine Shaw Bethea Hospital in Dixon, Illinois to the 
Swedish American Health System in Rockford, Illinois, where 
she underwent a cardiac catherization.

The record reflects that the VA denied the veteran's medical 
expense claim on the basis that the veteran's condition had 
stabilized, VA facilities were feasibly, and the veteran 
could have been transferred to a VA facility for further 
care.  However, the Board observes that there is no competent 
medical opinion of record that addresses whether the March 4, 
2006 treatment at Swedish American Health System was 
"rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health," whether VA or 
other Federal facilities "were not feasibly available, and 
whether the veteran could have been safely transferred to a 
VA or other Federal facility."  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1002 (2006).

Additionally, the Board notes that on her VA Form 9, Appeal 
to Board of Veterans' Appeals, received in January 2004, the 
veteran requested a hearing before a Member of the Board of 
Veterans' Appeals at a local RO in Oklahoma.  In an 
associated document, the veteran clarified that she desired a 
video conference hearing at the local RO before the Board.  
While a notation of record indicates that the veteran failed 
to appear for a video conference hearing before the Board 
scheduled for August 14, 2007, the record does not contain a 
copy of any notice to the veteran of such scheduled hearing.  
In this regard, the Board notes that the veteran's claims 
folder has not been made available for Board review.  As 
such, the Board is unable to confirm that notice of the video 
conference hearing before the Board, previously scheduled, 
was provided to the veteran.

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  Obtain specific information regarding 
the geographic accessibility of the 
nearest VA medical facility to the 
Katherine Shaw Bethea Hospital in Dixon, 
Illinois, and associate that information 
with the claims folder.  In particular, 
ascertain the distance between the 
nearest VA facility and the Katherine 
Shaw Bethea Hospital, the distance 
between the Katherine Shaw Bethea 
Hospital and Swedish American Hospital, 
and the distance between the nearest VA 
medical facility and the Swedish American 
Health System.

2.  After completing the above 
development, the veteran's VA medical 
center file must be referred to the 
appropriate VA physician (a cardiologist, 
if available) for the production of an 
opinion as to whether or not the 
veteran's assessment and treatment at 
Swedish American Health System was 
rendered in a medical emergency and 
whether such emergency, if present, 
existed through the entire period of 
treatment at that facility.

The physician should also provide an 
opinion as to whether or not the veteran 
could have safely been transferred from 
Katherine Shaw Bethea Hospital to the 
nearest VA facility on March 3, 2006.  

The physician's opinion must include a 
discussion of the clinical evidence on 
file, including the medical records of 
the veteran's emergency treatment for 
chest pain at the Katherine Shaw Bethea 
Hospital and her subsequent transfer to, 
and cardiac catherization at, Swedish 
American Health System.  The rationale 
for the opinion expressed should be set 
forth.

3.  Following completion of the above, 
the VAMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, she should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

4.  Associate the veteran's claims folder 
with the veteran's VA medical center 
folder, and determine whether the claims 
folder contains a copy of written notice 
to the veteran of a video conference 
hearing scheduled for August 14, 2007 at 
the local RO before the Board.  If such 
notice is not of record, the veteran 
should be rescheduled for a video 
conference hearing before the Board at 
the local RO, unless otherwise indicated.  
A copy of the written notice of the 
rescheduled video conference hearing at 
the local RO before the Board must be 
placed in the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).




